DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-15 are pending and have been examined, where claims 1-6 and 8-15 is/are rejected and claim 7 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-15 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating a custom design or selecting a preexisting design for the component of the patient interface device based on the scan of at least a portion of the patient's face and the preference information, wherein a size or shape of the generated custom design for the component or the selected preexisting design for the component is based on the preference information” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical image face alignment, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 11-13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function.
Claim(s) 1-10 and 14-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Thiruvengada (US 20140278319).

Regarding claim 1, Thiruvengada discloses a method of selecting or generating a design for a component of a patient interface device, the method comprising: 
receiving a scan of at least a portion of a patient's face (see figure 1, 125 receives scanned image from 105 which include patient’s face); 
receiving preference information about the patient (see paragraph 59, The extreme movement set may be defined by a user, extreme movements may include raising the head, bowing the head, speaking, and/or opening the mouth. In an exemplary embodiment, the extreme movement set may be defined according to actions a user may typically undergo while wearing the respective PPE, the extreme movement sets define by user’s preference / choice); 

    PNG
    media_image1.png
    538
    1720
    media_image1.png
    Greyscale

generating a custom design or selecting a preexisting design for the component of the patient interface device based on the scan of at least a portion of the patient's face and the preference information (see figure 1 below):
wherein a size or shape of the generated custom design for the component or the selected preexisting design for the component is based on the preference information (see paragraph 31, a report 140 may be outputted to the user to assist in providing a recommendation on fit levels of each compared PPE 115. In some examples, a list of evaluated PPE 115 may be included in the report 140 with each of the evaluated PPE 115 having a score or fit level assigned. In some examples, only recommended PPE 115 may be provided in the report 140. In some examples, only the highest scoring three or five PPE 115 may be provided in the report 140).

Regarding claim 2, Thiruvengada discloses the method of claim 1, wherein generating the custom design or selecting the preexisting design for the component comprises: generating a base design for the component of the patient interface device based on the scan of at least a portion of the patient's face (see paragraph 43, the comparator module 355 may fit the PPE model candidate 320 to the dynamic model set according to mapping rules, the PPE model is read as the base model); adjusting a size or shape of the base design for the component based on the preference information (see paragraph 43, the comparator module 355 may then calculate the difference between the PPE model candidate 320 and dynamic model outputted from the dynamic modeling module 335); and using the size or shape adjusted base design for the component as the generated custom design for the component or the selected preexisting design for the component (see paragraph 43, the comparator module 355 may output an optimal fit PPE 320 based on simulated comfort and fit).

Regarding claim 3, Thiruvengada discloses the method of claim 2, wherein the preference information includes mask performance importance, and wherein when the mask performance includes a ranking of comfort above a predetermined threshold level, adjusting the size of the base design for the component includes increasing a dimension of the base design for the component by a predetermined amount (see paragraph 5, color-coded facial display may characterize areas of comfort and discomfort with respect to the respirator model, see paragraph 119, a comfort level may be determined by the amount of internal space measured between an inside part of a PPE and a corresponding body part. In some exemplary embodiments, a comfort level may be determined by a degree of permissible movement by a respective body part while a PPE is worn).

Regarding claim 4, Thiruvengada discloses the method of claim 2, wherein the preference information includes a type of fit preference, wherein when the type of fit preference is loose, adjusting the size of the base design for the component includes increasing a dimension of the base design for the component by a predetermined amount, and wherein when the type of fit preference is snug, adjusting the size of the base design for the component includes decreasing a dimension of the base design for the component by a predetermined amount (see paragraph 119, a comfort level may be determined for a respirator by determining whether the respirator maintains a seal with a facial area while the mouth of the user is being opened, a user feeling may be determined by an objective comfort evaluation based on quantitative measurement, a module may calculate a numeric pressure level upon the facial model as applied by the respirator model and compare the calculated pressure level with a set of predetermined pressure ranges each associated with a specific comfort level).

Regarding claim 8, Thiruvengada discloses the method of claim 1, wherein the component of a patient interface device is a cushion (see figure 1, 135 is a cushion):

    PNG
    media_image2.png
    165
    397
    media_image2.png
    Greyscale
.

Regarding claim 9, Thiruvengada discloses the method of claim 2, wherein adjusting the size or shape of the base design for the component based on the preference information includes morphing the base design for the component to adjust its size or shape (see paragraph 28, facial coordinate data representative of a shape of a facial area and respirator coordinate data representative of a respirator shape may be analyzed to provide a fit recommendation).

Regarding claim 10, Thiruvengada discloses the method of claim 2, wherein selecting a preexisting design for the component includes selecting from a set of preexisting size options of the base design for the component the size option most closely matching the size adjusted base design for the component (see paragraph 29, several respirator point cloud data sets each indicative of a specific size and shape respirator 115 may be stored in a database 120, Each PPE model may be distinguishable because of a size, shape, or other criteria which may affect the fit of the PPE on the user body part. The comparison may determine whether the PPE model has a shape that will permit an acceptable fit over the shape of the body part).

Regarding claim 11 and 14 see the rationale and rejection for claim 1.

Regarding claims 12 and 15 see the rationale and rejection for claim 2.

Regarding claim 13 see the rationale and rejection for claim 8.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada (US 20140278319) in view of McFarlane (US 20050268907).

Regarding claim 5, Thiruvengada discloses all the limitations of claim the method of claim 2, wherein the preference information includes a claustrophobia rating, wherein when the claustrophobia rating is above a predetermined threshold level, adjusting the size of the base design for the component includes decreasing a visual size of the base design for the component by a predetermined amount. McFarlane teaches integrated respirators thereby provide space for head cooling while simultaneously help to eliminate the feeling of claustrophobia and stress that are known to result from respirator hoods that fit closely over the wearer's head (see paragraph 102) which suggests a claustrophobia rating should be incorporated within the patient’s preference. Thiruvengada teaches adjusting the size of the base design for the component includes decreasing a visual size of the base design for the component by a predetermined amount (see equation 1 should deformation function controlled by deformation degree which provides adjustments to the respirators). The combination of Thiruvengada and McFarlane, with suggestions provided by McFarlane, as a whole discloses all the limitations of claim of 5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include claustrophobia rating in order to allow patient to increase the size of respirator for providing space for head cooling for giving patient a feeling of security. 

Regarding claim 6, Thiruvengada and McFarlane as a whole discloses the method of claim 2, wherein the preference information includes a claustrophobia rating, wherein when the claustrophobia rating is above a predetermined threshold level, adjusting the size of the base design for the component includes increasing a dimension of the base design for the component by a predetermined amount (see Thiruvengada paragraph 65, T is the radius of the area that applies the deformation, and β with the scope of (0, 1) is a parameter to adjust the deformation degree; if  is close to 1, the deformation will be smooth, and if β is close to 0, the deformation will be sharp). See the motivation for claim 5.

[4]	Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 7, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the method of claim 1, wherein the preference information includes a nose breathing restriction rating, wherein when the nose breathing restriction rating is above a first threshold level, adjusting the size of the base design of the component includes increasing dimension of the base design for the component by a first predetermined amount, wherein when the nose breathing restriction rating is above a second threshold level, adjusting the size of the base design for the component includes increasing a dimension the base design from the component by a second predetermined amount in combination with the rest of the limitations of claim 1.

Thiruvengada teaches adjusting the size of the base design for the component includes decreasing a visual size of the base design for the component by a predetermined amount (see equation 1 should deformation function controlled by deformation degree which provides adjustments to the respirators), but does not suggests “wherein the preference information includes a nose breathing restriction rating, wherein when the nose breathing restriction rating is above a first threshold level, adjusting the size of the base design of the component includes increasing dimension of the base design for the component by a first predetermined amount.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/29/22